&£-



 SfD-Z-Jo/S

-to ft& aou fr nw murk \,)Ob(\p\ \V (VoSV Va ffu/rUse. i^y -frfi&l Wiy?SQftfik
"TV/, ffpson A^T>i/k, tattoo* is Vfoin^T\spjt he.cA W^ Vo&gMW-'
nM^Wfii/lKftW, brtvi VdU/h m<j-Gyvalj \WJr ^ faa /io^f/A^s^
                                        ^tuio houJ AU(°k\xjou\(4 fhtes)-
Vo yu/fW>£ VW^a^ jherouse Lro/?> /iol cL


                                                           ^Jg              ^c^_
                                                                        £




                                                 RECEIVED IN
                                            COURT OF CRIMINAL APPEALS

                                                   SbP OS 2015

                                                AbelAcoste,Clerk